Citation Nr: 0928169	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-23 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependents Indemnity Compensation under 
38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to 
December 1969.  He died on April [redacted], 2003.  The appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the RO 
in Louisville, Kentucky, which denied service connection for 
the cause of the Veteran's death and benefits under 38 U.S.C. 
§ 1318.  

The appellant requested a personal hearing before a Member of 
the Board at the RO in her July 2006 substantive appeal.  The 
appellant withdrew the request in a February 2008 submission.  
The Board may proceed.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It is necessary to remand these claims to ensure full and 
complete compliance with the duty-to-notify provisions 
enacted by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)).  
The U.S. Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The only VCAA letter sent to the appellant was dispatched in 
August 2007, long after initial adjudication and four months 
after the last readjudication in the April 2007 Supplemental 
Statement of the Case.  

In addition to the timing error, the notice was incomplete.  
The U.S. Court of Appeals for Veterans Claims (Court) held 
that in the context of a claim for cause of death benefits, 
38 U.S.C.A. §  5103(a) notice must include (1) a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
cause of death claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and 
information required to substantiate a cause of death claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  The notice did 
not provide notice of the Veteran's service connected 
disabilities or explain the evidence and information required 
to substantiate a cause of death claim based on a condition 
not yet service connected.  While the appellant appears aware 
of the Veteran's previously service connected disabilities, 
no notice has been provided on the third Hupp element.  

The VCAA notice was also inadequate as to the 38 U.S.C. 
§ 1318 claim.  The notice only states that the Veteran must 
have been in receipt of a 100 percent disability rating for 
service connected disabilities at the time of his death.  No 
notice has been provided that the appellant establish such a 
rating by alleging clear and unmistakable error in a prior 
decision.  See 38 C.F.R. § 3.22 (2008).  

Finally, in her substantive appeal, the appellant provided a 
copy of DA Form 5398 (Civilian Performance Rating) that, in 
pertinent part, indicated that the Veteran was in the process 
of undergoing a disability retirement.  Annuity statements 
show that the disability retirement was eventually granted.  
The records considered by the Office of Personnel Management 
(OPM) in making that decision as well as its final decision 
are not of record.  Those records should be obtained.  
38 C.F.R. § 3.159 (2008).

The Board is constrained to remand the claims for compliance 
with the notice provisions contained in this law and to 
ensure the appellant has had full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the appellant all 
notification action required by the VCAA, 
with respect to these claims.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.  Such notice must also inform 
the appellant of the evidence and 
information required to substantiate a 
cause of death claim based on a condition 
not yet service connected and that a 100 
percent rating for ten years prior to 
death may be established by alleging clear 
and unmistakable error in a prior 
decision.

2.  Contact the Office of Personnel 
Management and request a complete copy of 
the Veteran's personnel and medical file.  
A specific request should be made for all 
decisions and records pertaining to his 
disability retirement in 1991.

3.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the appellant and 
her representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




